Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered May 15, 1985, convicting him of petit larceny and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the prosecutrix’s summation comments complained of on appeal — to which no objections were registered at trial — do not require reversal of the judgment of conviction in the interest of justice.
We have reviewed the defendant’s remaining contention and find it to be without merit. Eiber, J. P., Kooper, Spatt and Harwood, JJ., concur.